Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claims 6 and 7
The Applicant recites “the retainer extends toward the discharge port to overlap with the valve and has a distal end disposed inward of a distal end of the valve.”  However, the specification does not explain why the distal end of the retainer must be disposed inward of the distal end of the valve.
Claim 7 is rejected by its virtue dependency to Claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2006/0065012 to Kuto.
In Reference to Claim 1
Kuto discloses a fluid compressor comprising: a case (Fig. 1, 14) comprising an inlet (Paragraph 38) configured to receive and direct fluid to an inside of the case; a compression unit (As showed in Fig. 1) that defines a compression chamber configured to compress the fluid in the case and a discharge port (Fig. 1, 74) configured to discharge compressed fluid to an outside of the compression chamber; a motor disposed inside the case and configured to drive the compression unit; and a valve (Fig. 1, 70) coupled to the compression unit and configured to open and close at least a portion of the discharge port (Fig. 1, 68), wherein the valve comprises a fastening portion (Fig. 1, 72) coupled to the compression unit and spaced apart from the discharge port by a first distance (As showed in Fig. 1).
In Reference to Claim 15
Kuto discloses the compression unit comprises: a fixed scroll (Fig. 1, 56) comprising a first plate part and a first scroll (Fig. 1, 58) that protrudes from a surface of the first plate part; and an orbiting scroll (Fig. 1, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuto in view of US Patent 157, 791 to Cameron.
In Reference to Claims 2, 3 and 20
Kuto discloses the valve positioned at the discharge port on the compressor.
Cameron discloses the fastening portion (Fig. 2, annotated by the examiner) comprises a coupling portion comprises a first spacing member (Fig. 2, A, BRI is given to the spacing member.  The Office considers that plate A provides a space between the element E and the housing, therefore, it is a spacing member) disposed between the coupling portion and the surface of the compression unit and 

    PNG
    media_image1.png
    595
    794
    media_image1.png
    Greyscale

the valve (Fig. 2, E) has a free end (Fig. 2, annotated by the examiner) that extends from the coupling portion toward the discharge port (Fig. 2, a) to thereby overlap with the discharge port.
a retainer (Fig. 2, annotated by the examiner) configured to limit a displacement of the valve (Fig. 2, E) based on the valve opening the discharge port, the retainer comprising a fixing portion (Fig. 2, annotated by the examiner) coupled to the compression unit and spaced apart from the valve by a second distance (Fig. 3, annotated by the examiner); and a second spacing member (Fig. 2, annotated by the examiner) disposed between the fastening portion of the valve and the fixing portion of the retainer and configured to maintain the second distance between the valve and the retainer (Fig. 2, annotated by the examiner), wherein the valve (Fig. 2, E) has a lower surface that contacts the first spacing member 
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kuto to implement teachings from Cameron.  Doing so, would result in the check valve design of Cameron being integrated into the design of Kuto.  Both Kuto and Cameron uses check valve to control the flow of discharged flow.  Cameron teaches a valve design does not product shock (Col. 2 of Cameron).
In Reference to Claims 4, 5, 6, and 7
Kuto discloses the valve positioned at the discharge port on the compressor.
Cameron discloses a retainer (Fig. 2, annotated by the examiner) configured to limit a displacement of the valve based on the valve opening the discharge port, wherein the retainer includes a fixing portion (Fig. 2, annotated by the examiner) coupled to the compression unit and spaced apart from the valve by a second distance (Fig. 2, annotated by the examiner).
the retainer extends (Fig. 2, annotated by the examiner) in a direction parallel to the valve.
the retainer (Fig. 2, annotated by the examiner) extends toward the discharge port (Fig. 2, a) to overlap with the valve and has a distal end disposed inward of a distal end of the valve (As showed in Fig. 2, the retainer portion is shorter).
a length of the retainer between the fixing portion and the distal end of the retainer is less than a length of the valve between the fastening portion and the distal end of the valve (As showed in Fig. 2, since the length of the valve is longer than the retainer, Cameron teaches the recited structure).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kuto to implement teachings from Cameron.  Doing so, would result in the check valve design of Cameron being integrated into the design of Kuto.  Both Kuto and Cameron uses check valve to 
In Reference to Claim 8
Kuto discloses the valve positioned at the discharge port on the compressor.
Cameron discloses the fastening portion and the fixing portion are coupled to a surface of the compression unit by a fastening member (Fig. 2, annotated by the examiner) that penetrates an end portion of each of the valve and the retainer, the end portion being disposed away from the discharge port, and wherein the fluid compressor further comprises a second spacing member disposed between the fastening portion of the valve and the fixing portion of the retainer and configured to maintain the second distance (Fig. 2, annotated by the examiner) between the valve and the retainer.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kuto to implement teachings from Cameron.  Doing so, would result in the check valve design of Cameron being integrated into the design of Kuto.  Both Kuto and Cameron uses check valve to control the flow of discharged flow.  Cameron teaches a valve design does not product shock (Col. 2 of Cameron).
In Reference to Claim 9
Kuto discloses the valve positioned at the discharge port on the compressor.
Cameron teaches the retainer (Fig. 2, annotated by the examiner) comprises a first end portion (Fig. 2, annotated by the examiner) that has a free-end disposed vertically above a top surface of the valve and a second end portion that is coupled to the compression unit.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kuto to implement teachings from Cameron.  Doing so, would result in the check valve design of Cameron being integrated into the design of Kuto.  Both Kuto and Cameron uses check valve to 
In Reference to Claims 10-12
Kuto discloses the valve positioned at the discharge port on the compressor.
Cameron teaches the retainer (Fig. 2, annotated by the examiner) comprises a plurality of plates that are stacked.
lengths of the plurality of plates toward the discharge port decrease (As showed in Fig. 2, the top retainer is shorter than the lower retainer piece) as distances between the compression unit and the plurality of plates increase.
the plurality of plates comprise fixed ends that overlap with one another and free ends that are spaced apart from one another (As showed in Fig. 2, the plurality plate at the free end are spaced apart and the fixed end are secured by the bolt) .
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kuto to implement teachings from Cameron.  Doing so, would result in the check valve design of Cameron being integrated into the design of Kuto.  Both Kuto and Cameron uses check valve to control the flow of discharged flow.  Cameron teaches a valve design does not product shock (Col. 2 of Cameron).
In Reference to Claims 13 and 14
Kuto discloses the valve positioned at the discharge port on the compressor.
Cameron teaches stiffnesses of the plurality of plates are different from one another (As showed in Fig. 2, two retainer plates have different shapes, therefore, the stiffness of the plates are different since it is well known that the stiffness is also affected by the shape of the component).

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kuto to implement teachings from Cameron.  Doing so, would result in the check valve design of Cameron being integrated into the design of Kuto.  Both Kuto and Cameron uses check valve to control the flow of discharged flow.  Cameron teaches a valve design does not product shock (Col. 2 of Cameron).
In Reference to Claim 16
Kuto discloses the valve positioned at the discharge port on the compressor.
Cameron teaches the plurality of plates comprise: a first plate (Fig.  2, annotated by the examiner) that is disposed vertically above an upper surface of the valve and that extends toward the discharge port; and a second plate (Fig. 2, annotated by the examiner) that is disposed vertically above the first plate and that extends toward the discharge port, and wherein a length of the second plate toward the discharge port is less than a length of the first plate toward the discharge port (As showed in Fig. 16).
a first stiffness of the first plate (As showed in Fig. 2, the first plate is longer than the 2nd plate, therefore, it is less stiffer than the 2nd plate) is less than a second stiffness of the second plate.
an upper surface of the first plate (Fig. 2, annotated by the examiner) contacts a lower surface of the second plate (Fig. 2, annotated by the examiner).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kuto to implement teachings from Cameron.  Doing so, would result in the check valve design of Cameron being integrated into the design of Kuto.  Both Kuto and Cameron uses check valve to control the flow of discharged flow.  Cameron teaches a valve design does not product shock (Col. 2 of Cameron).

Kuto discloses the valve positioned at the discharge port on the compressor.
Cameron teaches the plurality of retainer plates with different shape.
The combination of Kuto and Cameron as applied to Claim 18 does not teach the sum of the first stiffness and the second stiffness is greater than or equal to a stiffness of the retainer.  Since the stiffness of each plate is determined by its shape, and the shape of plate is a design parameter depends of the pressure of the flow, therefore the stiffness is merely a design parameter.  A person with ordinary skill in the art will determine the shape of the plate and as a result, the stiffness of each component is determined.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6/8/2021